The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
 This final office action is in response to the response of 26 February 2021.  Currently claims 1-21 are pending and examined below.
 Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant argues the claims meet the fact pattern of DDR, stating:

    PNG
    media_image1.png
    154
    910
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    162
    908
    media_image2.png
    Greyscale


“Multilayer experimentation” is not a technology or technical field.  Rather it is the field of statistics, a branch of mathematics.  The statistical approach embodied by the claims is used, as discussed in the specification, is used to make advertising decisions (i.e. a managerial decision of whether to use advertisement A or B) – this is not inherently technical or technological but rather falls within the field of management and answers the long felt need by managers of “Which ads do users like best which will increase my revenue?”.  What is being experimented on, as described in the specification, are web page variants in order to get more favorable responses from users.  This is neither technical nor technological in the same way that an advertisement with a celebrity endorsement or a catchy advertising slogan which improves over more bland advertising is neither technical nor technological but rather is an improvement in the field of advertising.

The applicant argues:

    PNG
    media_image3.png
    488
    1125
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.


    PNG
    media_image4.png
    221
    715
    media_image4.png
    Greyscale

	Thus the claimed steps argued by applicant can easily be performed by a person, either mentally or with pencil and paper.

	
	The applicant argues the claims are eligible under 2B and that the examiner has not considered the invention as a whole.
	The examiner respectfully disagrees.


    PNG
    media_image5.png
    258
    920
    media_image5.png
    Greyscale

	As discussed above, understanding user behavior in terms of their preferences for products is neither technical nor technological.

	The applicant argues Berkheimer in view of the claims, however the rejection was made under the grounds of the invention being implemented in the manner of “apply it” and thus Berkheimer does not apply.  Patent eligibility is not a question of fact (i.e. evidence), but is a question of law.  The applicant does not point out why the dependent claims are patent eligible under 101.  The fact that the claimed invention is 

	The applicant argues at Lee is not analogous art:
	The examiner respectfully disagrees.
	Analogous art does not require being in the same field.  
While the applicant argues Lee is not analogous art1, this is not persuasive.  Lee addresses how to ensure validity in a hypothesis test thus is analogous art.  Ensuring that results are statistically valid in a hypothesis test, as taught by Lee, is “reasonably pertinent” since Lee are using hypothesis testing to analyze data.  
The applicant further states in support of this argument:

    PNG
    media_image6.png
    153
    907
    media_image6.png
    Greyscale

	According to MPEP guidance, such hypothesis testing would be analogous art since it is reasonably pertinent.  The “same field of endeavor” as argued by applicant is merely one possible way that a reference can be analogous art, the other way being “reasonably pertinent”, which Lee is.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to the abstract idea of managing an experiment without significantly more. The claim(s) recite(s) abstract idea steps of creating layers, accordingly assigning users, collecting experiment data and detecting contamination by calculating a metric in the results and are directed to an abstract idea which is a mental process. This judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an inventive concept in the claims (See paragraph 112 where the abstract idea can be implemented using generic hardware and software elements).
Dependent claims similarly recite determining, calculating and assigning (claim 2), calculating and determining (claim 3), calculating a health layer (claim 4), determining (claim 5), selecting and determining (claim 6), insulating, removing, marking, holding and generating (claim 7).  The use of a computer to implement the abstract idea does not integrate the abstract idea into a practical application merely implements the abstract idea in the manner of “apply it” without significantly more and merely serves to confined the abstract idea to a particular technological environment.
Claims 8-21 are similarly rejected.  The use of generic computer components in claims 8-14 and generic software in claims 15-21 merely implement the abstract idea in the manner of apply it and fail to integrate the abstract idea into a practical application (the generic recitation of “online” merely confines the abstract idea to a technological environment, does not integrate the abstract idea into a practical application nor provide significantly more).
The instant application is directed to ensuring that good marketing test data is obtained from various webpages (i.e. online users) by applying a series of algorithmic steps.  These steps are not technical or technological.  The kind of statistical testing the claims are directed to has roots in statistical work in the early 1900’s2.  The examiner notes that A/B testing, which is the application and claims are directed to, is merely a form of hypothesis testing, where different web pages are presented to users to see, based on user activity, which pages are more preferred.

Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.



Background of the Invention
The examiner notes for clarity of record the factors from 2141.03 regarding the level of ordinary skill.  These are:
“A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field”
The MPEP further notes:
[In a given case, every factor may not be present, and one or more factors may predominate." In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986 ); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983).]
Regarding A – “Type of problems encountered in the art”
From the Kohavi reference, cited 15 October 2018:

    PNG
    media_image7.png
    519
    703
    media_image7.png
    Greyscale

Since this reference is 2011, this is some 5 years before the instant filing date of the instant application.  Thus at the time of filing, the observations by Kohavi regarding controlled experiments and the level of skill in handling them would have at least stayed the same if not increased.  Those of ordinary skill would have been well versed in setting up and running online experiments, as noted by Kohavi.  A person of ordinary skill in the art of conducting controlled experiments would also have been familiar and skilled with various techniques directed to evaluating the results of experiments (e.g. including the concept of hypothesis testing3).

Regarding B – “"Prior art solutions to those problems;"”
From the Goswami reference, published 2016, cited in the office action of 15 Oct 2018:

    PNG
    media_image8.png
    206
    431
    media_image8.png
    Greyscale

Prior art solutions thus rely on well-known A/B testing (A/A or null testing is a variant of this) and the use of statistics.  Accordingly a person of ordinary skill in the art well understands A/B testing and the statistical means with which it is applied and interpreted.

Regarding C –  "Rapidity with which innovations are made;"
From the Kohavi reference (cited in the rejection):

    PNG
    media_image9.png
    422
    700
    media_image9.png
    Greyscale

Here the fact that the use of controlled experiments has grown rapidly over time (part of the reason for this, as noted in further in Kohavi’s abstract, is that small changes can have major impacts in revenue, thus there is a strong financial incentive for rapid 

Regarding D –  "Sophistication of the technology”
From the Goswami reference, published 2016, cited in the office action of 15 Oct 2018:

    PNG
    media_image10.png
    308
    736
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    516
    751
    media_image11.png
    Greyscale

Here Goswami notes the “complex challenges” involved, thus a person of ordinary skill would be well versed in applying various statistical methods in order to 

    PNG
    media_image12.png
    230
    423
    media_image12.png
    Greyscale

This suggests that the field is attempting different combinations of known techniques in an attempt to innovate (i.e. the approaches are becoming sophisticated as different combinations and permutations of known statistical techniques are tried in combination).  This phenomenon was referenced in the KSR decision:

    PNG
    media_image13.png
    130
    866
    media_image13.png
    Greyscale

And

    PNG
    media_image14.png
    193
    872
    media_image14.png
    Greyscale



Regarding E - "Educational level of active workers in the field
From the Kim reference, cited below (page 1026 section 3):

    PNG
    media_image15.png
    196
    496
    media_image15.png
    Greyscale

Further (page 1030)

    PNG
    media_image16.png
    409
    607
    media_image16.png
    Greyscale

Here, those analyzing data are typically Master’s degree or higher and further are familiar with statistics (i.e. intuitively because of the analysis capabilities statistics 
	The combined factors above suggest a level of ordinary skill in the art that is advanced and relies upon the latest statistical techniques/approaches in order to discern data patterns in various online variants of webpages.  Further as noted above, the level of ordinary skill suggests a level of experimentation in order to evaluate various statistical techniques in combination in order to predictably assess the impact of evaluating experimental results.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-10, 13, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  
“Online controlled experiments at large scale”
R Kohavi, A Deng, B Frasca, T Walker, Y Xu… - Proceedings of the 19th …, 2013 - dl.acm.org (hereinafter Kohavi)  in view of:
“Decision-based order statistic filters”
YH Lee, S Tantaratana - IEEE transactions on acoustics …, 1990 - ieeexplore.ieee.org (hereinafter Lee) and further in view of:
“Seven pitfalls to avoid when running controlled experiments on the web”
T Crook, B Frasca, R Kohavi… - Proceedings of the 15th …, 2009 - dl.acm.org (hereinafter Crook)

Regarding Claim 1, Kohavi teaches:
1. A method, comprising:
creating a plurality of experiment layers 
	page 1173:

    PNG
    media_image17.png
    253
    646
    media_image17.png
    Greyscale

	The “number line” here is the claimed experimental layer.
wherein each experiment layer includes at least one experiment, and each experiment includes one or more buckets associated with one or more features to be experimented on;
Each layer (Number line) has at least one experimental bucket (i.e. a flight or web page variant a user is exposed to).
assigning a plurality of identifiers, each of which corresponds to one of a plurality of online users, to a corresponding bucket in each experiment layer, such that a user is simultaneously associated with multiple experiments in different experiment layers;
As per above, the user is assigned to multiple layers (number lines) with one variant (flight) per layer (number line).
collecting user event data related to the plurality of experiment layers from the plurality of online users; and

    PNG
    media_image18.png
    56
    645
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    195
    645
    media_image19.png
    Greyscale

automatically detecting one or more contaminated buckets from each of the one or more contaminated experiment layers based on the user event data. 
Page 1174 section 4.3, Alerts provide for detecting of bad experiments (i.e. contaminated buckets from each of the layers) based on the data gathered from the experiment.
While Kohavi teaches a computer system with a communication platform and storage as shown in Figure 3:

    PNG
    media_image20.png
    588
    1434
    media_image20.png
    Greyscale

It is not clear that this system, while computerized, explicitly contains the claimed computer element of a processor as per:
implemented on at least one computing device each of which has at least one processor, storage, and a communication platform connected to a network for managing online experiments, the method
However, official notice is taken that it is well known for computer architectures such as shown by Kohavi to have processors.  It would have been obvious to have modified Kohavi’s teaching to have included a processor to execute the software instructions necessary to perform Kohavi’s method steps since it would have provided the well recognized benefit of making the method steps faster and more efficient since they were performed using a digital processor.

  automatically disabling at least one of the one or more contaminated buckets from a corresponding experiment to prevent contamination of the corresponding experiment in response to determining that a severity level of the at least one of the one or more contaminated buckets exceeds a threshold severity level.
Lee addresses hypothesis testing and thus is analogous art (A/B testing is a kind of hypothesis testing) – page 411:

    PNG
    media_image21.png
    220
    376
    media_image21.png
    Greyscale

Lee teaches discarded corrupted samples as a way to improve the result in hypothesis testing:

    PNG
    media_image22.png
    166
    431
    media_image22.png
    Greyscale

Page 408 column 1:

    PNG
    media_image23.png
    467
    651
    media_image23.png
    Greyscale

Lee teaches a threshold test for noise and data (i.e. signals that are significant).

Lee teaches that this improves the quality of the hypothesis testing and further teaches using a threshold helps improve determining what is noise and what is actual data (i.e. the signal present)
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kohavi regarding performing A/B testing with buckets (i.e. various layers or web page variants) to have included discarding those buckets which are contaminated 

While Kohavi teaches performing online experiments to identify contaminated buckets as discussed above, Kohavi does not teach identifying contaminated buckets as per:
automatically detecting one or more contaminated experiment layers from the plurality of experiment layers by computing, based on the user event data, a uniform distribution test for each of the plurality of experiment layers;
However this technique known as an A/A test is taught by Crook (page 7 column 2):

    PNG
    media_image24.png
    385
    731
    media_image24.png
    Greyscale

The A/A test calculates a distribution metric of identifiers assigned to each bucket to ensure that users are assigned to buckets in an unbiased way (otherwise if users are not uniformly distributed then the results will incorporate a bias which skews the results.)



By computing, based on the user event data, a proportion test of identifiers assigned to each bucket in each of the one or more contaminated experiment layers;
Further Crook teaches a proportion test in order to ensure that Simpson’s paradox4 is avoided (i.e. improper conclusions because of the way that data is aggregated).  Broadly speaking, this is a proportion test because it evaluates how the data is segregated in proportion to the whole.  An ordinary and accustomed meaning of proportion is:

    PNG
    media_image25.png
    61
    581
    media_image25.png
    Greyscale

Crook discusses evaluation for Simpson’s paradox on page 6:

    PNG
    media_image26.png
    295
    730
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    323
    730
    media_image27.png
    Greyscale

Page 7:

    PNG
    media_image28.png
    158
    722
    media_image28.png
    Greyscale

It would have been obvious to have modified the teachings of Kohavi, regarding determining that buckets were contaminated, to have included applying the proportion tests as discussed by Crook because it would have ensured that the experimental design was not flawed by aggregating or proportioning data in such a way as to lead to an erroneous conclusion.  The result would be valid experimental results that lead management to the proper course of action.

Regarding Claim 2, Kohavi teaches:
2. The method of claim 1, wherein the plurality of identifiers
comprise a plurality of experiment unit identifiers (IDs),
	The pseudo-random hash as shown immediately below provide experiment unit identifiers.
the assigning comprises:
determining, for each of the plurality of online users, a corresponding experiment unit ID of the plurality of experiment unit IDs;;

    PNG
    media_image29.png
    214
    640
    media_image29.png
    Greyscale

The anonymous user ID is a corresponding experiment unit ID.  Since there is a plurality of users this is of the plurality of experiment unit ID’s.
determining a random seed for each experiment layer;
The random seed is generated for the pseudo random hash
calculating, for each experiment layer, a hash value associated with each of  the plurality of identifiers based on the corresponding experiment unit ID and the random seed; and
The calculation of the pseudo random hash suggests the hash value associated with the user is associated with a particular experiment (i.e. it’s ID) and the random seed.
assigning the identifier to the corresponding bucket in each experiment layer based on the calculated hash value.
 
    PNG
    media_image30.png
    105
    639
    media_image30.png
    Greyscale

The hash value ensures that the user is assigned to corresponding buckets (i.e. flights) per number line (i.e. layer).

Regarding Claim 3, Kohavi teaches performing experiments on number lines (i.e. layers) in section 4.1 as discussed above,  Further Kohavi teaches:
3. The method of claim 1, wherein automatically detecting the one or more contaminated experiment layers comprises:
calculating a health level of each experiment layer based on the user event data;
section 4.3:

    PNG
    media_image31.png
    270
    760
    media_image31.png
    Greyscale

The severity levels (i.e. health levels) are determined for the different metrics.  Each layer has it’s own metrics of what is being calculated.
determining one or more unhealthy experiment layers based on the health level of each experiment layer; and
As per above, the severity level is calculated for each layer.  If the layer exceeds a severity (i.e. health) level, then the experiment will be shut down.

Kohavi clearly teaches that individual buckets contribute to the unhealthiness of the test being run (an individual experiment or bucket is a change to a particular aspect of a webpage that is tested A/B fashion on two groups – these buckets or flights are 
determining, for each of the one or more unhealthy experiment layers, at least one contaminated bucket, wherein the one or more contaminated buckets comprise the at least one contaminated bucket determined in each of the one or more unhealthy experiment layers.
Section 4.3, bad experiments (i.e. bad buckets) are identified which are providing bad results.  The testing here is to statistically determine if an individual change to a webpage (e.g. a change in font color versus no change) is producing a false positive in the test results.  One of ordinary skill in the art would recognize that the individual experiments being evaluated here are the individual experiments (flights or buckets) that are being evaluated for their effect on the user response.

	Kohavi does not teach, however Crook teaches the uniform distribution test which is computed for each experiment layer based on user event data (i.e. as per the A/A test discussed above).  As discussed above, the advantages of applying the A/A test (and associated distribution metric to determine uniformity) provide the benefit of ensuring validity of the experiment and thus would have been obvious to one of ordinary skill in the art to have modified Kohavi to have included the A/A test (and associated metrics provided as part of that test).

Regarding Claim 6, Kohavi teaches
6. The method of claim 1, further comprising:
selecting a prevention scheme based on each of the one or more contaminated buckets that were detected;;

    PNG
    media_image32.png
    270
    744
    media_image32.png
    Greyscale

determining the severity level for each of the one or more contaminated buckets;
As discussed above, Kohavi teaches a severity level in measuring quality for individual experiments (i.e. buckets).  (As discussed above, Lee also teaches determining the severity level for contamination – i.e. the noise).
Kohavi does not teach, however Lee  teaches
determining a prevention action to be applied to the at least one of the one or more contaminated buckets based on the prevention scheme and the at
least one of the one or more contaminated buckets exceeding the threshold severity level,
	As discussed above Lee teaches determining a preventative action towards isolating/disabling the use of data which exceeds the threshold for being considered noise.
Lee further teaches a threshold for determining when isolation of a sample should be applied (page 411):

    PNG
    media_image33.png
    188
    433
    media_image33.png
    Greyscale

	wherein the prevention action comprises automatically disabling the at least one of the one or more contaminated buckets, and 
	Lee teaches disabling the contaminated buckets as discussed above in Claim 1.
 
	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kohavi to have included applying a threshold for discarding or isolating contaminated buckets in hypothesis testing because it would have provided the benefit of preserving information in the data while removing data that would distort the result.


Claims 8-10, 13, 15-17 and 20 recite similar limitations to those addressed in the rejection of Claims 1-3 and 6 above and are therefore rejected under the same rationale.

Furthermore regarding the components of system claims 8-14, Kohavi teaches various computer hardware and software elements for performing the method steps.  While Kohavi does not teach a separate computer element for the different functions as claimed, it is well settled that making separable does not convey a patentable distinction 
 Furthermore regarding the software medium of claims 15-21, Kohavi teaches software for performing the method steps (See section 4.1 and Figure 3 – e.g. the Experiment and Flight API’s are understood to be software for orchestrating the method steps in Kohavi).

Claims 4, 5, 7, 11, 12, 14, 18, 19 and 21  are rejected under 35 U.S.C. 103 as being unpatentable over  “Online controlled experiments at large scale”
R Kohavi, A Deng, B Frasca, T Walker, Y Xu… - Proceedings of the 19th …, 2013 - dl.acm.org (hereinafter Kohavi)  in view of Lee (see bibliographic information above)
And further in view of  
“Seven pitfalls to avoid when running controlled experiments on the web”
T Crook, B Frasca, R Kohavi… - Proceedings of the 15th …, 2009 - dl.acm.org
(hereinafter Crook)

Regarding Claim 4, Kohavi teaches measuring accuracy in A/B testing, but does not explicitly teach, however Crook teaches:
4. The method of claim 3, wherein the uniform distribution test is used to
determine whether a traffic distribution across different buckets in a given experiment layer is uniform.
Page 7 section 8.2

    PNG
    media_image34.png
    301
    760
    media_image34.png
    Greyscale


    PNG
    media_image35.png
    431
    731
    media_image35.png
    Greyscale

Here Crook suggests performing a test which ensures that the assigning of users to variants (i.e. the traffic assignment or distribution of users to which variant or bucket is being tested).  

It would have been obvious to one of ordinary skill in the art to have modified the teachings of Kohavi to have included performing A/A testing to ensure proper 

Regarding Claim 5, Kohavi teaches measuring quality errors but does not teach, however Crook teaches:
5. The method of claim 3, wherein the proportion test is used to determine a probability of assigning an online user to each bucket in each experiment layer
Page 7 section 8.2:

    PNG
    media_image36.png
    230
    769
    media_image36.png
    Greyscale

Here the probability that users will be assigned to various buckets (i.e. webpage test variants) in each layer is determined.
It would have been obvious to have modified the teachings of Kohavi to have included the specific A/A testing of Crook to verify that users were being assigning according to the desired probability because it would have provided the predictable benefit of ensuring that the distribution scheme for performing the test was operating correctly, thus providing validation that the test results would be valid.


Regarding Claim 7, Kohavi teaches
7. The method of claim 6, wherein each experiment layer comprises a plurality of experiments, and 
	page 1173
	
    PNG
    media_image37.png
    282
    711
    media_image37.png
    Greyscale

	The multiple concurrent flights (i.e. layers) means that a plurality of experimental layers (i.e. experiments) are being run.
wherein the prevention action further comprises:
holding or closing the corresponding experiment when a condition related to all contaminated buckets in the corresponding experiment is met; and
As discussed above, when the severity level is excessive in Kohavi, the test is to be aborted.  Further Crook teaches holding the experiment to conduct further investigation.
 
It would have been obvious to have modified Kohavi to have included the approach discussed by Crook of holding contaminated experiments (i.e. buckets) because they failed A/A testing because it would have provided the predictable benefit of ensuring that when actual A/B testing was performed, the test apparatus was functioning as desired.


Claims 11, 12, 14, 18, 19 and 21 recite similar limitations to those addressed in the rejection of Claims 4, 5 and 7 above and are therefore rejected under the same rationale.

  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 What is signal processing?[President's Message]
J Moura - IEEE Signal Processing Magazine, 2009 - ieeexplore.ieee.org
	This reference is the IEEE President’s Message where he discusses what “signal processing” is.  Here he defines signal processing as:
	
    PNG
    media_image38.png
    381
    260
    media_image38.png
    Greyscale


    PNG
    media_image39.png
    84
    267
    media_image39.png
    Greyscale

	This reference, from 2009 (~7 years before EFD of instant application) discusses what a person of ordinary skill in the art would consider the breadth of what “signal processing” entails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G STERRETT whose telephone number is (571)272-6881.  The examiner can normally be reached on 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571 272 6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




6 May 2021

/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623                                                                                                                                                                                                                                                                                                                                                                                                               


 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2141.01a
        This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
        2 https://en.wikipedia.org/wiki/Statistical_hypothesis_testing
        “Early use - While hypothesis testing was popularized early in the 20th century, early forms were used in the 1700s. The first use is credited to John Arbuthnot (1710),[32] followed by Pierre-Simon Laplace (1770s), in analyzing the human sex ratio at birth; see § Human sex ratio.
        
        
        3 https://en.wikipedia.org/wiki/Null_hypothesis (a copy of this is provided as an attachment to this office action)
        
        4 https://en.wikipedia.org/wiki/Simpson%27s_paradox – to clarify the record as to what Simpson’s paradox is, a printout of this web page is attached to the office action.